DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 04/08/2021.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.
 

 			Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 11/16/2020, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

 
	Independent claims 1, 8 and 15, recite the uniquely distinct features of “ receiving fingerprints entered by a user and fingerprint identification information corresponding to the fingerprints; recording and storing the fingerprints for use in subsequent authentication of the user; detecting whether the fingerprints entered by the user already exists among stored fingerprints for the user; and upon determining that that the fingerprints entered by the user already exists among the stored fingerprints for the user, suspending receipt of fingerprints for the user, and outputting alarm information indicating that an attempt to repeat entry of fingerprints has occurred; retrieving multiple stored fingerprints for [[a]] the user, wherein the multiple stored fingerprints each corresponding to a different finger of the user; in response to receiving an identity authentication request, randomly selecting two or more of the different fingers of the user for which stored fingerprints were retrieved.

The closest prior art, (Abrahams US 6944773), discloses A method of on-line authentication includes having a user present one or more fingerprints for authentication during an on-line transaction, such as an Internet transaction. The user provides the fingerprints by placing the appropriate finger on the print pad of the fingerprint reader associated with the client computer that the user is using. The method includes receiving through the computer network a communication indicating that authentication is needed, obtaining a first number that indicates how many fingerprints will be requested for authentication, randomly selecting which fingerprints will be requested, sending through the computer network one or more requests for entry of the randomly selected fingerprints, receiving fingerprint data through the computer network in response to the one or more requests for entry of the randomly selected fingerprints, and comparing the received fingerprint data to fingerprint data stored in a database.

The closest prior art, ( Bao wt al US 2015/0154392 ) discloses a prompt unit, configured to generate a random sequence comprising at least one expression prompt, wherein the expression prompt is used to prompt a user to take a corresponding expression action; a recording unit, configured to record expression actions of the user based on the random sequence; a sending unit, configured to send information for authentication, wherein the information for authentication comprises random information of the random sequence and expression information of the recorded expression actions; and a receiving unit, configured to receive an authentication result to complete the authentication, wherein the authentication result is based on the information for authentication.
The closest prior art( Oberheide et al US 2016/0164866) discloses 0025] The digital fingerprint module 132 of a preferred embodiment functions to create a data model of client properties used in identifying client devices involved in an authentication transaction. The digital fingerprint module 132 preferably generates digital fingerprints for the initiating client, but may additionally generate digital fingerprints for other involved clients. The digital fingerprints can characterize the device and/or the application used as the client endpoint. The digital fingerprint module preferably uses a set of properties and transforms them into a digital fingerprint. In one variation, the digital fingerprint is a set of properties. In another variation, the digital fingerprint is a device fingerprint, device signature, or digital signature. The digital fingerprint module 132 can leverage client information to form a client digital fingerprint, where client information can include client properties such as browser version/user-agent, operating system version, device type, device capabilities, application identifiers, screen resolution, screen size, functionality support, geographical location, IP address and/or any suitable property of a client. 
 	
However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claims 1, 8 and 15. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314.  The examiner can normally be reached on EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABU S SHOLEMAN/Primary Examiner, Art Unit 2495